
	

113 S443 IS: Stop Illegal Trafficking in Firearms Act of 2013
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 443
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Mr. Leahy (for himself,
			 Ms. Collins, Mr. Durbin, Mrs.
			 Gillibrand, Mr. Kirk,
			 Mr. Blumenthal, and
			 Mr. King) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To increase public safety by punishing and deterring
		  firearms trafficking.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop Illegal Trafficking in
			 Firearms Act of 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Hadiya Pendleton and Nyasia Pryear-Yard anti-straw
				purchasing and firearms trafficking amendments.
				Sec. 4. Amendments to section
				922(d).
				Sec. 5. Amendments to section
				924(a).
				Sec. 6. Amendments to section
				924(h).
				Sec. 7. Amendments to section
				924(k).
			
		3.Hadiya Pendleton
			 and Nyasia Pryear-Yard anti-straw purchasing and firearms trafficking
			 amendments
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					932.Straw
				purchasing of firearms
						(a)For purposes of
				this section—
							(1)the term
				crime of violence has the meaning given that term in section
				924(c)(3);
							(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2); and
							(3)the term
				purchases includes the receipt of any firearm by a person who does
				not own the firearm—
								(A)by way of pledge
				or pawn as security for the payment or repayment of money; or
								(B)on
				consignment.
								(b)It shall be
				unlawful for any person (other than a licensed importer, licensed manufacturer,
				licensed collector, or licensed dealer) to knowingly purchase, or attempt or
				conspire to purchase, any firearm in or otherwise affecting interstate or
				foreign commerce—
							(1)from a licensed
				importer, licensed manufacturer, licensed collector, or licensed dealer for, on
				behalf of, or at the request or demand of any other person, known or unknown;
				or
							(2)from any person
				who is not a licensed importer, licensed manufacturer, licensed collector, or
				licensed dealer for, on behalf of, or at the request or demand of any other
				person, known or unknown, knowing or having reasonable cause to believe that
				such other person—
								(A)is under
				indictment for, or has been convicted in any court of, a crime punishable by
				imprisonment for a term exceeding 1 year;
								(B)is a fugitive
				from justice;
								(C)is an unlawful
				user of or addicted to any controlled substance (as defined in section 102 of
				the Controlled Substances Act (21 U.S.C. 802));
								(D)has been
				adjudicated as a mental defective or has been committed to any mental
				institution;
								(E)is an alien
				who—
									(i)is illegally or
				unlawfully in the United States; or
									(ii)except as
				provided in section 922(y)(2), has been admitted to the United States under a
				nonimmigrant visa (as that term is defined in section 101(a)(26) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(26));
									(F)has been
				discharged from the Armed Forces under dishonorable conditions;
								(G)having been a
				citizen of the United States, has renounced his or her citizenship;
								(H)is subject to a
				court order that restrains such person from harassing, stalking, or threatening
				an intimate partner of such person or child of such intimate partner or person,
				or engaging in other conduct that would place an intimate partner in reasonable
				fear of bodily injury to the partner or child, except that this subparagraph
				shall only apply to a court order that—
									(i)was issued after
				a hearing of which such person received actual notice, and at which such person
				had the opportunity to participate; and
									(ii)(I)includes a finding that
				such person represents a credible threat to the physical safety of such
				intimate partner or child; or
										(II)by its terms explicitly prohibits the
				use, attempted use, or threatened use of physical force against such intimate
				partner or child that would reasonably be expected to cause bodily
				injury;
										(I)has been
				convicted in any court of a misdemeanor crime of domestic violence;
								(J)intends
				to—
									(i)use, carry,
				possess, or sell or otherwise dispose of the firearm or ammunition in
				furtherance of a crime of violence or drug trafficking crime; or
									(ii)export the
				firearm or ammunition in violation of law;
									(K)who does not
				reside in any State; or
								(L)intends to sell
				or otherwise dispose of the firearm or ammunition to a person described in any
				of subparagraphs (A) through (K).
								(c)(1)Except as provided in
				paragraph (2), any person who violates subsection (b) shall be fined under this
				title, imprisoned for not more than 15 years, or both.
							(2)If a violation of subsection (b) is
				committed knowing or with reasonable cause to believe that any firearm involved
				will be used to commit a crime of violence, the person shall be sentenced to a
				term of imprisonment of not more than 25 years.
							(d)Subsection (b)(1)
				shall not apply to any firearm that is lawfully purchased by a person—
							(1)to be given as a
				bona fide gift to a recipient who provided no service or tangible thing of
				value to acquire the firearm, unless the person knows or has reasonable cause
				to believe such recipient is prohibited by Federal law from possessing,
				receiving, selling, shipping, transporting, transferring, or otherwise
				disposing of the firearm; or
							(2)to be given to a
				bona fide winner of an organized raffle, contest, or auction conducted in
				accordance with law and sponsored by a national, State, or local organization
				or association, unless the person knows or has reasonable cause to believe such
				recipient is prohibited by Federal law from possessing, purchasing, receiving,
				selling, shipping, transporting, transferring, or otherwise disposing of the
				firearm.
							933.Trafficking in
				firearms
						(a)It shall be
				unlawful for any person to—
							(1)ship, transport,
				transfer, cause to be transported, or otherwise dispose of 2 or more firearms
				to another person in or otherwise affecting interstate or foreign commerce, if
				the transferor knows or has reasonable cause to believe that the use, carrying,
				or possession of a firearm by the transferee would be in violation of, or would
				result in a violation of, any Federal law punishable by a term of imprisonment
				exceeding 1 year;
							(2)receive from
				another person 2 or more firearms in or otherwise affecting interstate or
				foreign commerce, if the recipient knows or has reasonable cause to believe
				that such receipt would be in violation of, or would result in a violation of,
				any Federal law punishable by a term of imprisonment exceeding 1 year;
				or
							(3)attempt or
				conspire to commit the conduct described in paragraph (1) or (2).
							(b)(1)Except as provided in
				paragraph (2), any person who violates subsection (a) shall be fined under this
				title, imprisoned for not more than 15 years, or both.
							(2)If a violation of subsection (a) is
				committed by a person in concert with 5 or more other persons with respect to
				whom such person occupies a position of organizer, leader, supervisor, or
				manager, the person shall be sentenced to a term of imprisonment of not more
				than 25 years.
							934.Forfeiture and
				fines
						(a)(1)Any person convicted of
				a violation of section 932 or 933 shall forfeit to the United States,
				irrespective of any provision of State law—
								(A)any property constituting, or derived
				from, any proceeds the person obtained, directly or indirectly, as the result
				of such violation; and
								(B)any of the person's property used, or
				intended to be used, in any manner or part, to commit, or to facilitate the
				commission of, such violation.
								(2)The court, in imposing sentence on a
				person convicted of a violation of section 932 or 933, shall order, in addition
				to any other sentence imposed pursuant to section 932 or 933, that the person
				forfeit to the United States all property described in paragraph (1).
							(b)A defendant who
				derives profits or other proceeds from an offense under section 932 or 933 may
				be fined not more than the greater of—
							(1)the fine
				otherwise authorized by this part; and
							(2)the amount equal
				to twice the gross profits or other proceeds of the offense under section 932
				or
				933.
							.
			(b)Title III
			 authorizationSection 2516(1)(n) of title 18, United States Code,
			 is amended by striking and 924(n) and inserting , 924,
			 932, or 933.
			(c)Racketeering
			 amendmentSection 1961(1)(B) of title 18, United States Code, is
			 amended by inserting section 932 (relating to straw purchasing), section
			 933 (relating to trafficking in firearms), before section
			 1028.
			(d)Money
			 laundering amendmentSection 1956(c)(7)(D) of title 18, United
			 States Code, is amended by striking section 924(n) and inserting
			 section 924(n), 932, or 933.
			(e)Directive to
			 sentencing commissionPursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review and amend its guidelines and
			 policy statements to ensure that persons convicted of an offense under section
			 932 or 933 of title 18, United States Code and other offenses applicable to the
			 straw purchases and firearms trafficking of firearms are subject to increased
			 penalties in comparison to those currently provided by the guidelines and
			 policy statements for such straw purchasing and firearms trafficking offenses.
			 The Commission shall also review and amend its guidelines and policy statements
			 to reflect the intent of Congress that a person convicted of an offense under
			 section 932 or 933 of title 18, United States Code, who is affiliated with a
			 gang, cartel, organized crime ring, or other such enterprise should be subject
			 to higher penalties than an otherwise unaffiliated individual.
			(f)Technical and
			 conforming amendmentThe table of sections of chapter 44 of title
			 18, United States Code, is amended by adding at the end the following:
				
					
						932. Straw purchasing of firearms.
						933. Trafficking in firearms.
						934. Forfeiture and
				fines.
					
					.
			4.Amendments to
			 section 922(d)Section 922(d) of title 18, United States
			 Code, is amended—
			(1)in paragraph (8), by striking
			 or at the end;
			(2)in paragraph (9), by striking the period at
			 the end and inserting a semicolon; and
			(3)by striking the matter following paragraph
			 (9) and inserting the following:
				
					(10)intends to sell
				or otherwise dispose of the firearm or ammunition to a person described in any
				of paragraphs (1) through (9); or
					(11)intends to sell
				or otherwise dispose of the firearm or ammunition in furtherance of a crime of
				violence or drug trafficking offense or to export the firearm or ammunition in
				violation of law.
					This
				subsection shall not apply with respect to the sale or disposition of a firearm
				or ammunition to a licensed importer, licensed manufacturer, licensed dealer,
				or licensed collector who pursuant to subsection (b) of section 925 is not
				precluded from dealing in firearms or ammunition, or to a person who has been
				granted relief from disabilities pursuant to subsection (c) of section
				925..
			5.Amendments to
			 section 924(a)Section 924(a) of title 18, United States
			 Code, is amended—
			(1)in paragraph (2), by striking (d),
			 (g),; and
			(2)by adding at the
			 end the following:
				
					(8)Whoever knowingly violates subsection
				(d) or (g) of section 922 shall be fined under this title, imprisoned not more
				than 15 years, or
				both.
					.
			6.Amendments to
			 section 924(h)Section 924 of title 18, United States Code,
			 is amended by striking subsection (h) and inserting the following:
			
				(h)(1)Whoever knowingly
				receives or transfers a firearm or ammunition, or attempts or conspires to do
				so, knowing or having reasonable cause to believe that such firearm or
				ammunition will be used to commit a crime of violence (as defined in subsection
				(c)(3)), a drug trafficking crime (as defined in subsection (c)(2)), or a crime
				under the Arms Export Control Act (22 U.S.C. 2751 et seq.), the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Foreign Narcotics
				Kingpin Designation Act (21 U.S.C. 1901 et seq.), or section 212(a)(2)(C) of
				the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(C)) shall be
				imprisoned not more than 25 years, fined in accordance with this title, or
				both.
					(2)No term of imprisonment imposed on a person
				under this subsection shall run concurrently with any term of imprisonment
				imposed on the person under section
				932.
					.
		7.Amendments to
			 section 924(k)Section 924 of title 18, United States Code,
			 is amended by striking subsection (k) and inserting the following:
			
				(k)(1)A person who, with
				intent to engage in or to promote conduct that—
						(A)is punishable under the Controlled
				Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and
				Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46;
						(B)violates any law of a State relating
				to any controlled substance (as defined in section 102 of the Controlled
				Substances Act, 21 U.S.C. 802); or
						(C)constitutes a crime of violence (as
				defined in subsection (c)(3)),
						smuggles or knowingly brings into the United States,
				a firearm or ammunition, or attempts or conspires to do so, shall be imprisoned
				not more than 15 years, fined under this title, or both.(2)A person who, with intent to engage
				in or to promote conduct that—
						(A)would be punishable under the
				Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances
				Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46, if
				the conduct had occurred within the United States; or
						(B)would constitute a crime of violence
				(as defined in subsection (c)(3)) for which the person may be prosecuted in a
				court of the United States, if the conduct had occurred within the United
				States,
						smuggles or knowingly takes out of
				the United States, a firearm or ammunition, or attempts or conspires to do so,
				shall be imprisoned not more than 15 years, fined under this title, or
				both..
		
